      Case 1:19-cv-03184-RHW      ECF No. 14   filed 03/25/21   PageID.608 Page 1 of 18




 1

 2
                                                                             FILED IN THE
                                                                         U.S. DISTRICT COURT
 3                                                                 EASTERN DISTRICT OF WASHINGTON



                                                                    Mar 25, 2021
 4
                                                                        SEAN F. MCAVOY, CLERK



 5                       UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
 6
       SAMANTHA T., O/B/O DAVID C.,
 7
               Plaintiff,                          No. 1:19-CV-03184-RHW
 8
               v.                                  ORDER GRANTING PLAINTIFF’S
 9                                                 MOTION FOR SUMMARY
       ANDREW M. SAUL,                             JUDGMENT AND REMANDING
10     COMMISSIONER OF SOCIAL                      FOR FURTHER PROCEEDINGS
       SECURITY,
11
               Defendant.
12

13         Before the Court are the parties’ cross-motions for summary judgment, ECF

14   Nos. 11 & 12. Plaintiff brings this action seeking judicial review of the

15   Commissioner’s final decision denying her father’s applications for Social Security

16   Disability Insurance under Title II and Supplemental Security Income under Title

17   XVI of the Social Security Act, 42 U.S.C. §§ 401-434, 1381-1383f. After

18   reviewing the administrative record and briefs filed by the parties, the Court is now

19   fully informed. For the reasons set forth below, the Court GRANTS, in part,

20   Plaintiff’s Motion for Summary Judgment, DENIES Defendant’s Motion for

     ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY
     JUDGMENT AND REMANDING FOR FURTHER PROCEEDINGS ~ 1
      Case 1:19-cv-03184-RHW     ECF No. 14    filed 03/25/21   PageID.609 Page 2 of 18




 1   Summary Judgment, and REMANDS the matter back to the Commissioner for

 2   additional proceedings.

 3                                   I.    Jurisdiction

 4         The Decedent filed applications for Social Security Disability Insurance and

 5   Supplemental Security Income on November 20, 2015. AR 78-79. He alleged a

 6   disability onset date of November 1, 2007 on the Supplemental Security Income

 7   application, AR 219, and a disability onset date of December 31, 2013 on the

 8   Disability Insurance Benefits application, AR 228, which he later amended to

 9   January 22, 2014, AR 235. The Decedent’s applications were initially denied on

10   February 5, 2016, AR 108-11, and on reconsideration on April 11, 2016, AR 118-

11   25.

12         Administrative Law Judge (“ALJ”) Cynthia D. Rosa held a hearing on

13   February 22, 2018, but the Decedent did not attend and his counsel stated that he

14   could not be reached. AR 33-36. The hearing was postponed. Id. It later became

15   known that he had died on February 19, 2018. AR 478. The Decedent’s daughter

16   became the substitute party, and hereinafter referred to as Plaintiff. AR 203. The

17   ALJ held a second hearing on July 3, 2018. AR 38-52. Plaintiff amended the

18   alleged onset date to November 5, 2015. AR 41. The ALJ heard testimony from

19   Plaintiff and vocational expert Richard Hinks. AR 38-52. On July 24, 2018, the

20   ALJ issued a decision finding the Decedent ineligible for disability benefits. AR

     ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY
     JUDGMENT AND REMANDING FOR FURTHER PROCEEDINGS ~ 2
      Case 1:19-cv-03184-RHW        ECF No. 14   filed 03/25/21   PageID.610 Page 3 of 18




 1   15-27. The Appeals Council denied Plaintiff’s request for review on June 17,

 2   2019. AR 1-5. Plaintiff sought judicial review by this Court on August 9, 2019.

 3   ECF No. 1. Accordingly, Plaintiff’s claims are properly before this Court pursuant

 4   to 42 U.S.C. § 405(g).

 5                            II.   Sequential Evaluation Process

 6         The Social Security Act defines disability as the “inability to engage in any

 7   substantial gainful activity by reason of any medically determinable physical or

 8   mental impairment which can be expected to result in death or which has lasted or

 9   can be expected to last for a continuous period of not less than twelve months.” 42

10   U.S.C. § 423(d)(1)(A).

11         The Commissioner has established a five-step sequential evaluation process

12   for determining whether a claimant is disabled within the meaning of the Social

13   Security Act. 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4); Lounsburry v.

14   Barnhart, 468 F.3d 1111, 1114 (9th Cir. 2006). In steps one through four, the

15   burden of proof rests upon the claimant to establish a prima facie case of

16   entitlement to disability benefits. Tackett v. Apfel, 180 F.3d 1094, 1098-99 (9th

17   Cir. 1999). This burden is met once the claimant establishes that physical or

18   mental impairments prevent him from engaging in his previous occupations. 20

19   C.F.R. §§ 404.1520(a), 416.920(a). If the claimant cannot engage in his previous

20   occupations, the ALJ proceeds to step five and the burden shifts to the

     ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY
     JUDGMENT AND REMANDING FOR FURTHER PROCEEDINGS ~ 3
      Case 1:19-cv-03184-RHW      ECF No. 14    filed 03/25/21   PageID.611 Page 4 of 18




 1   Commissioner to demonstrate that (1) the claimant is capable of performing other

 2   work; and (2) such work exists in “significant numbers in the national economy.”

 3   20 C.F.R. §§ 404.1560(c)(2), 416.960(c)(2); Beltran v. Astrue, 700 F.3d 386, 388-

 4   89 (9th Cir. 2012).

 5                               III.   Standard of Review

 6         A district court’s review of a final decision of the Commissioner is governed

 7   by 42 U.S.C. § 405(g). The scope of review under § 405(g) is limited, and the

 8   Commissioner’s decision will be disturbed “only if it is not supported by

 9   substantial evidence or is based on legal error.” Hill v. Astrue, 698 F.3d 1153,

10   1158-59 (9th Cir. 2012) (citing § 405(g)). Substantial evidence means “more than

11   a mere scintilla but less than a preponderance; it is such relevant evidence as a

12   reasonable mind might accept as adequate to support a conclusion.” Sandgathe v.

13   Chater, 108 F.3d 978, 980 (9th Cir. 1997) (quoting Andrews v. Shalala, 53 F.3d

14   1035, 1039 (9th Cir. 1995)) (internal quotation marks omitted). In determining

15   whether the Commissioner’s findings are supported by substantial evidence, “a

16   reviewing court must consider the entire record as a whole and may not affirm

17   simply by isolating a specific quantum of supporting evidence.” Robbins v. Soc.

18   Sec. Admin., 466 F.3d 880, 882 (9th Cir. 2006) (quoting Hammock v. Bowen, 879

19   F.2d 498, 501 (9th Cir. 1989)).

20

     ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY
     JUDGMENT AND REMANDING FOR FURTHER PROCEEDINGS ~ 4
      Case 1:19-cv-03184-RHW      ECF No. 14    filed 03/25/21   PageID.612 Page 5 of 18




 1         In reviewing a denial of benefits, a district court may not substitute its

 2   judgment for that of the ALJ. Matney v. Sullivan, 981 F.2d 1016, 1019 (9th Cir.

 3   1992). “The court will uphold the ALJ’s conclusion when the evidence is

 4   susceptible to more than one rational interpretation.” Tommasetti v. Astrue, 533

 5   F.3d 1035, 1038 (9th Cir. 2008). Further, a district court will not reverse an ALJ’s

 6   decision on account of an error that is harmless. Id. An error is harmless where it

 7   is “inconsequential to the [ALJ’s] ultimate nondisability determination.” Id.

 8   (quotation and citation omitted). The burden of showing that an error is harmful

 9   generally falls upon the party appealing the ALJ’s decision. Shinseki v. Sanders,

10   556 U.S. 396, 409-10 (2009).

11                                IV.    Statement of Facts

12         The facts of the case are set forth in detail in the transcript of proceedings

13   and only briefly summarized here. The Decedent was 46 years old at the amended

14   date of onset. AR 219. At application, the Decedent alleged that the following

15   conditions limited his ability to work: mental disability; partial lung capacity; and

16   neck injuries. AR 263. The highest grade the Decedent completed was the

17   eleventh grade in 1988. AR 264. At the time of application, the Decedent stated

18   that he had previously worked as a laborer for general contractors and as an off

19   bearer/green chain in logging. AR 264. The Decedent reported that he stopped

20   working on January 22, 2014 because of his conditions. AR 263.

     ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY
     JUDGMENT AND REMANDING FOR FURTHER PROCEEDINGS ~ 5
      Case 1:19-cv-03184-RHW       ECF No. 14   filed 03/25/21   PageID.613 Page 6 of 18




 1                                 V.   The ALJ’s Findings

 2         The ALJ determined that the Decedent was not under a disability within the

 3   meaning of the Act from the alleged date of onset, November 5, 2015, through the

 4   date of his death. AR 15-27.

 5         At step one, the ALJ found that the Decedent had not engaged in substantial

 6   gainful activity since the amended date of onset. AR 17 (citing 20 C.F.R. §§

 7   404.1571, 416.971 et seq.).

 8         At step two, the ALJ found that the Decedent had the following severe

 9   impairments: status post thorascopic surgery with wedge resection and apical

10   blebectomy due to spontaneous pneumothorax; chronic restrictive airways disease;

11   mild cervical degenerative disc disease; compression deformity at C5 and slight

12   spurring at the C4-6 levels; major depressive disorder; alcohol use disorder;

13   amphetamine use disorder; and cannabis use disorder. AR 18 (citing 20 C.F.R. §§

14   404.1520(c), 416.920(c)).

15         At step three, the ALJ found that the Decedent did not have an impairment

16   or combination of impairments that met or medically equaled the severity of one of

17   the listed impairments in 20 C.F.R. § 404, Subpt. P, App. 1. AR 18 (citing 20

18   C.F.R. §§ 404.1520(d), 416.920(d)).

19         At step four, the ALJ found Plaintiff had the residual functional capacity

20   (RFC) to perform a work at the light exertional level with the following

     ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY
     JUDGMENT AND REMANDING FOR FURTHER PROCEEDINGS ~ 6
      Case 1:19-cv-03184-RHW      ECF No. 14    filed 03/25/21   PageID.614 Page 7 of 18




 1   limitations: “he could frequently climb ramps and stairs; he could occasionally

 2   reach overhead bilaterally; he could do simple, routine tasks with occasional

 3   superficial contact with coworkers and the general public; he should have avoided

 4   concentrated exposure to fumes, gases, dust, odors, and hazards.” AR 20 (citing

 5   20 C.F.R. §§ 404.1567(b), 416.967(b)). The ALJ found that the Decedent was

 6   unable to perform his past relevant work. AR 25.

 7         At step five, the ALJ found that, in light of his age, education, work

 8   experience, and RFC, there were jobs that exist in significant numbers in the national

 9   economy that the Decedent could perform, including the jobs of office cleaner,

10   laundry sorter, and bus person. AR 26. Based on this step five determination, the

11   ALJ found that the Decedent had not been under a disability, as defined in the Act,

12   from November 5, 2015, through the date of his death. AR 27 (citing 20 C.F.R. §§

13   404.1520(g), 416.920(g)).

14                                 VI.   Issues for Review

15         Plaintiff argues that the Commissioner’s decision is not free of legal error

16   and not supported by substantial evidence. Specifically, she argues that the ALJ

17   erred by: (1) failing to properly weigh the medical opinion evidence; (2) failing to

18   properly weigh her testimony; (3) failing to fully credit the Decedent’s allegations;

19   and (4) failing to make a proper step five determination. ECF No. 11.

20   //

     ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY
     JUDGMENT AND REMANDING FOR FURTHER PROCEEDINGS ~ 7
      Case 1:19-cv-03184-RHW      ECF No. 14    filed 03/25/21   PageID.615 Page 8 of 18




 1                                     VII. Discussion

 2   A.    Medical Opinion Evidence

 3         Plaintiff challenges the weight the ALJ gave to the medical opinions of

 4   Daniel McCabe, M.D., Melanie Mitchell, Psy.D., Rebecca Nelson, ARNP, and the

 5   non-examining State agency sources. ECF No 11 at 5-12.

 6         The Ninth Circuit has distinguished between three classes of medical

 7   providers in defining the weight to be given to their opinions: (1) treating

 8   providers, those who actually treat the claimant; (2) examining providers, those

 9   who examine but do not treat the claimant; and (3) non-examining providers, those

10   who neither treat nor examine the claimant. Lester v. Chater, 81 F.3d 821, 830

11   (9th Cir. 1996). A treating provider’s opinion is given the most weight, followed

12   by an examining provider, and finally a non-examining provider. Id. at 830-31. In

13   the absence of a contrary opinion, a treating or examining provider’s opinion may

14   not be rejected unless “clear and convincing” reasons are provided. Id. at 830. If a

15   treating or examining provider’s opinion is contradicted, it may be discounted for

16   “specific and legitimate reasons that are supported by substantial evidence in the

17   record.” Id. at 830-31.

18         A.     Daniel McCabe, M.D.

19         On November 5, 2015, Dr. McCabe completed a Psychological/Psychiatric

20   Evaluation and diagnosed the Decedent with major depression, rule out

     ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY
     JUDGMENT AND REMANDING FOR FURTHER PROCEEDINGS ~ 8
      Case 1:19-cv-03184-RHW       ECF No. 14   filed 03/25/21   PageID.616 Page 9 of 18




 1   posttraumatic stress disorder, and rule out primary psychotic disorder. AR 405-08.

 2   He opined that the Decedent had a marked limitation in the abilities to perform

 3   activities within a schedule, maintain regular attendance, and be punctual within

 4   customary tolerances without special supervision, to communicate and perform

 5   effectively in a work setting, to maintain appropriate behavior in a work setting,

 6   and to complete a normal work day and work week without interruptions from

 7   psychologically based symptoms. AR 407. He further opined that the Decedent

 8   had a moderate limitation in the abilities to understand, remember, and persist in

 9   tasks by following very short and simple instructions, to understand, remember,

10   and persist in tasks by following detailed instructions, to learn new tasks, to

11   perform routine tasks without special supervision, to adapt to changes in a routine

12   work setting, to make simple work-related decisions, to be aware of normal

13   hazards and to take appropriate precautions, and to set realistic goals and plan

14   independently. Id. He assigned his opinion a duration of twenty-four months. Id.

15          The ALJ found the opinion to be “not very persuasive” and assigned it little

16   weight for four reasons: (1) Dr. McCabe did not explain the limitations in his

17   report; (2) the limitations seem inconsistent with Dr. McCabe’s observations; (3)

18   the opinion seems inconsistent with the limited course of mental health treatment

19   the Decedent received; and (4) the opinion seems inconsistent with the Decedent’s

20   activities of daily living.

     ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY
     JUDGMENT AND REMANDING FOR FURTHER PROCEEDINGS ~ 9
     Case 1:19-cv-03184-RHW       ECF No. 14     filed 03/25/21   PageID.617 Page 10 of 18




 1         The parties appear to agree that the opinion is contradicted by the opinions

 2   of the State agency sources. ECF Nos 11 at 5, 12 at 6-7. Therefore, the ALJ was

 3   required to provide specific and legitimate reasons for rejecting Dr. McCabe’s

 4   opinion. Lester, 81 F.3d at 830-31.

 5         The ALJ’s first reason for rejecting Dr. McCabe’s opinion, that Dr. McCabe

 6   did not explain the limitations in his report, is not specific and legitimate.

 7   Defendant argues that the ALJ’s reason is valid under Meanel v. Apfel, (9th Cir.

 8   1999). ECF No. 11 at 6. The Court rejects the argument. In Meanel, the Court

 9   affirmed the ALJ’s rejection of Dr. Manos’ opinion that the claimant “experienced

10   some diminution in her concentration skills” because the opinion failed to discuss

11   the “extent or significance” of the decreased concentration. Meanel at 1114. In

12   contrast, the ALJ in this case simply noted the doctor “did not explain the

13   limitations in his report.” AR 21-22. Dr. McCabe’s opinion is expressed in terms

14   of specific functional limitations nearly identical to the forms completed by the

15   state agency medical consultants, which the ALJ gave more weight. See AR 24,

16   61-62, 88-89. Therefore, the opinion was not vague, but fell in accord with the

17   forms used by the Social Security Administration.

18         The ALJ’s second reason for rejecting Dr. McCabe’s opinion, that the

19   limitations seem inconsistent with his observations, is not specific and legitimate.

20   An ALJ may cite internal inconsistencies in evaluating a physician’s report.

     ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY
     JUDGMENT AND REMANDING FOR FURTHER PROCEEDINGS ~ 10
     Case 1:19-cv-03184-RHW      ECF No. 14     filed 03/25/21   PageID.618 Page 11 of 18




 1   Bayliss v. Barnhart, 427 F.3d 1211, 1216 (9th Cir. 2005). Here, the ALJ found

 2   that the opined limitations “seem inconsistent with the observations of intact and

 3   [sic] memory and concentration from the mental status examination.” AR 25. The

 4   mental status exam did find that the Decedent was able to follow a three-step

 5   command and do serial 7 subtraction and intact memory. AR 408. However, the

 6   ALJ failed to state what portion of the opinion seemed inconsistent with these

 7   findings. The specific and legitimate standard can be met by the ALJ setting out a

 8   detailed and thorough summary of the facts and conflicting clinical evidence,

 9   stating her interpretation thereof, and making findings. Magallanes v. Bowen, 881

10   F.2d 747, 751 (9th Cir. 1989). The ALJ is required to do more than offer her

11   conclusions, she “must set forth [her] interpretations and explain why they, rather

12   than the doctors’, are correct.” Embrey v. Bowen, 849 F.2d 418, 421-422 (9th Cir.

13   1988).

14         The ALJ’s third reason for rejecting Dr. McCabe’s opinion, that it seems

15   inconsistent with the limited course of mental health treatment the Decedent

16   received, is not specific and legitimate. The Ninth Circuit has found that “it is a

17   questionable practice to chastise one with a mental impairment for the exercise of

18   poor judgment in seeking rehabilitation.” Nguyen v. Chater, 100 F.3d 1462, 1465

19   (9th Cir. 1996).

20

     ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY
     JUDGMENT AND REMANDING FOR FURTHER PROCEEDINGS ~ 11
     Case 1:19-cv-03184-RHW       ECF No. 14    filed 03/25/21   PageID.619 Page 12 of 18




 1         The ALJ’s fourth reason for rejecting Dr. McCabe’s opinion, that it seems

 2   inconsistent with the Decedent’s activities of daily living, is not specific and

 3   legitimate. A claimant’s testimony about his daily activities may be seen as

 4   inconsistent with the presence of a disabling condition. See Curry v. Sullivan, 925

 5   F.2d 1127, 1130 (9th Cir. 1990). Here, the ALJ found that the Decedent’s

 6   activities, “such as doing odd jobs for others, which requires some ability to

 7   communicate, maintain appropriate behavior, and complete activities,” was

 8   inconsistent with the opinion. When asked about his activities of daily living, the

 9   Decedent reported the following:

10         Sporadic meals, generally fast food. He has showed the last couple of
           days because he stayed at his brother’s but has gone a month without
11         showering. He hasn’t brushed his teeth in a few months. He states his
           hygiene is very poor which is not normal for him. He is not hungry and
12         in general he just doesn’t care. He is mostly spending his days hiking
           in the woods trying to find quiet places.
13

14   AR 406. When asked about his work history, he stated that he “is working some

15   side jobs doing some yard work, helping older people with chores around their

16   houses.” Id. However, the ALJ failed to state how the opinion that the Decedent

17   had marked limitations in the abilities to communicate, maintain appropriate

18   behavior, and complete activities was inconsistent the Decedent’s report of odd

19   jobs. The Decedent did not state the frequency of the odd jobs or the time it took

20   him to complete the activities. “[M]any home activities are not easily transferable

     ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY
     JUDGMENT AND REMANDING FOR FURTHER PROCEEDINGS ~ 12
     Case 1:19-cv-03184-RHW      ECF No. 14     filed 03/25/21   PageID.620 Page 13 of 18




 1   to what may be the more grueling environment of the workplace, where it might be

 2   impossible to periodically rest or take medication.” Fair v. Bowen, 885 F.2d 597,

 3   603 (9th Cir. 1989). Therefore, this falls short of the specific and legitimate

 4   standard under Embrey.

 5         In conclusion, the ALJ erred in her rejection of Dr. McCabe’s opinion, and

 6   this error is harmful because had the opinion been given proper weight the

 7   Decedent’s RFC would have included psychological limitations not addressed in

 8   the RFC determination made by the ALJ.

 9         B.     Melanie Mitchell, Psy.D.

10         On November 13, 2015, Dr. Mitchell completed a Review of Medical

11   Evidence for DSHS. She reviewed Dr. McCabe’s opinion and concluded that the

12   narrative supports the functional limitations reported and that the impairment

13   would last 24 months with “very poor prognosis for gainful employment and likely

14   need for long-term resources.” AR 475. The ALJ failed to discuss Dr. Mitchell’s

15   opinion. AR 24-25.

16         “The RFC assessment must always consider and address medical source

17   opinions. If the RFC assessment conflicts with an opinion from a medical source,

18   the adjudicator must explain why the opinion was not adopted.” Social Security

19   Ruling (S.S.R.) 96-8p. Therefore, the ALJ’s failure to discuss the opinion was also

20   a harmful error.

     ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY
     JUDGMENT AND REMANDING FOR FURTHER PROCEEDINGS ~ 13
     Case 1:19-cv-03184-RHW       ECF No. 14    filed 03/25/21   PageID.621 Page 14 of 18




 1         3.     Credit-As-True Rule

 2         The Court has found that the ALJ harmfully erred in the treatment of the

 3   opinions of Dr. McCabe and Dr. Mitchell. Therefore, the questions because the

 4   most appropriate remedy in this case considering the claimant is deceased.

 5   Plaintiff requests that the Court apply the credit-as-true rule and remand the case

 6   for an immediate award of benefits. ECF No. 11 at 21. Defendant argues that a

 7   remand for additional proceedings would be the most appropriate outcome. ECF

 8   No. 12 at 20-21.

 9         The decision whether to remand for further proceedings or reverse and

10   award benefits is within the discretion of the district court. McAllister v. Sullivan,

11   888 F.2d 599, 603 (9th Cir. 1989). Reversing and awarding benefits is appropriate

12   when (1) the record has been fully developed and further administrative

13   proceedings would serve no useful purpose; (2) the ALJ has failed to provide

14   legally sufficient reasons for rejecting evidence, whether claimant testimony or

15   medical opinion; and (3) if the improperly discredited evidence were credited as

16   true, the ALJ would be required to find the claimant disabled on remand, the Court

17   remands for an award of benefits. Revels v. Berryhill, 874 F.3d 648, 668 (9th Cir.

18   2017). But where there are outstanding issues that must be resolved before a

19   determination can be made, and it is not clear from the record that the ALJ would

20   be required to find a claimant disabled if all the evidence were properly evaluated,

     ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY
     JUDGMENT AND REMANDING FOR FURTHER PROCEEDINGS ~ 14
     Case 1:19-cv-03184-RHW      ECF No. 14    filed 03/25/21   PageID.622 Page 15 of 18




 1   remand is appropriate. See Benecke v. Barnhart, 379 F.3d 587, 595-96 (9th Cir.

 2   2004); Harman v. Apfel, 211 F.3d 1172, 1179-80 (9th Cir. 2000).

 3         Plaintiff argues that since the Decedent has passed away there is no further

 4   evidence to develop and there are no outstanding issues. ECF No. 11 at 21.

 5   However, the step one determination in the ALJ’s decision identifies an unresolved

 6   issue that must be addressed before a finding of disability can be made:

 7         The claimant worked after the alleged disability onset date but this work
           activity did not rise to the level of substantial gainful activity. He had
 8         earnings of $3,561 in the second quarter of 2017 from T and L Trees
           Corporation (15D). His earnings were above the level of substantial
 9         gainful activity, but as the claimant was unable to testify about why this
           job ended, impairment related work expenses, and/or special work
10         conditions, the undersigned finds that his work was not substantial
           gainful activity. Further development of the issue of work activity is
11         unnecessary, as the claimant is found not disabled at Step 5 of the
           sequential evaluation process, and new evidence of work after the
12         alleged onset of disability would not change the decisional outcome.

13   AR 17-18. Therefore, the ALJ’s step one finding that Plaintiff had not engaged in

14   substantial gainful activity since the amended onset date was contingent on the

15   claim being denied at step five. If Dr. McCabe’s opinion were credit as true, the

16   Decedent’s earnings would continue be an issue that would have to be resolved

17   before benefits could be awarded. As such, the Court remands the ALJ’s decision

18   to develop the record to resolve the outstanding issue of the Decedent’s earnings.

19   The Court recognizes that a new hearing may not be necessary to develop the

20   record to resolve this issue. But earnings records and evidence of accommodations

     ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY
     JUDGMENT AND REMANDING FOR FURTHER PROCEEDINGS ~ 15
     Case 1:19-cv-03184-RHW      ECF No. 14    filed 03/25/21   PageID.623 Page 16 of 18




 1   and why the job ended can be requested of the Decedent’s 2017 employer. This

 2   will allow the ALJ to make a determination as to whether the work amounted to an

 3   unsuccessful work attempt under 20 C.F.R. §§ 404.1574, 416.974. Therefore,

 4   remand in the most appropriate resolution of this case.

 5   B.    Plaintiff’s Remaining Challenges

 6         Since this case is being remanded based on the ALJ’s errors in addressing

 7   the opinions of Dr. McCabe and Dr. Mitchell, the ALJ will also address Plaintiff’s

 8   remaining challenges on remand. This includes, readdressing the opinion of

 9   Rebecca Nelson, ARNP and the State agency sources, readdressing the evidence

10   provided by Plaintiff, readdressing the Decedent’s symptom statements, and

11   making a new step five determination.

12         Following a re-evaluation of the medical opinions and the testimony of

13   Plaintiff and the Decedent, a new RFC determination will be made and trigger the

14   need for new determinations at steps four and five. Plaintiff’s challenge of the step

15   five determination includes a challenge to the testimony of the vocational expert

16   based on inconsistencies between his testimony and the Dictionary of Occupational

17   Titles. ECF No. 14-16. As part of a step five determination, the ALJ will elicit

18   testimony from a vocational expert through a forum that will allow Plaintiff’s

19   counsel to cross-examine the expert. This can include interrogatories and/or a

20   supplemental hearing.

     ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY
     JUDGMENT AND REMANDING FOR FURTHER PROCEEDINGS ~ 16
     Case 1:19-cv-03184-RHW      ECF No. 14    filed 03/25/21   PageID.624 Page 17 of 18




 1                                    VIII. Conclusion

 2         In this case, the ALJ must develop the record to resolve the outstanding

 3   issue of Plaintiff’s work activity at step one. Additionally, the ALJ must properly

 4   address the medical opinions from Dr. McCabe, Dr. Mitchell, and Nurse Nelson.

 5   The ALJ will further re-evaluate the statements made by Plaintiff and the symptom

 6   statements of the Decedent. As part of this re-evaluation of the evidence, the ALJ

 7   will need to make a new RFC determination, which triggers new determinations at

 8   steps four and five. As part of any step five determination, testimony will be taken

 9   from a vocational expert and Plaintiff’s counsel will be given the opportunity to

10   cross examine the expert.

11         Accordingly, IT IS ORDERED:

12         1. Plaintiff’s Motion for Summary Judgment, ECF No. 11, is GRANTED,

13         in part.

14         2. Defendant’s Motion for Summary Judgment, ECF No. 12, is DENIED.

15         3. This matter is REMANDED to the Commissioner for further proceedings

16         consistent with this Order.

17   ///

18   ///

19   ///

20   ///

     ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY
     JUDGMENT AND REMANDING FOR FURTHER PROCEEDINGS ~ 17
     Case 1:19-cv-03184-RHW      ECF No. 14    filed 03/25/21   PageID.625 Page 18 of 18




 1         4. Judgment shall be entered in favor of Plaintiff and the file shall be

 2         CLOSED.

 3         IT IS SO ORDERED. The District Court Executive is directed to enter this

 4   Order, forward copies to counsel and close the file.

 5         DATED March 25, 2021.

 6
                                                  s/ Robert H. Whaley
 7                                              ROBERT H. WHALEY
                                            Senior United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

     ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY
     JUDGMENT AND REMANDING FOR FURTHER PROCEEDINGS ~ 18
